Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered February 23, 1988, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
*590Ordered that the judgment is affirmed.
The defendant’s contention with respect to the factual sufficiency of his plea allocution is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636) and is, in any event, without merit. The court did not err in imposing a more severe sentence where the promise of a lesser sentence was clearly conditioned on the defendant’s appearance for sentencing on the scheduled date and his cooperation with the Probation Department (see, People v Asencio, 143 AD2d 917). Thompson, J. P., Brown, Balletta and Miller, JJ., concur.